DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group I, claims 89-91, 98-104, 124, 125, 127, 129, 135, in the reply filed on 5/27/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 89-91, 98-104, 124, 125, 127, 129, 135 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/087381 (‘381), reference of record in IDS filed 2/5/2021 in view of Handbook of pharmaceutical Excipients, 6th ed., 2009, pages 364-369, 404-407 and Shekunov et al., Pharmaceutical Research, Vol. 24, No. 2, February 2007.
‘381 teaches niraparib, the herein claimed compound and its salts and hydrates, can be formulated in oral dosage forms such as hard capsule (see page 4, lines 25-29, page 6, line 1-2, also lines 23-32, page 14, line 36). ‘381 teaches lactose and magnesium stearate as suitable excipients for formulating niraparib (see page 15, lines 6 and 9). ‘381 teaches the effective dosage of niraparib as 100 microg to 250mg per Kg daily, which can be in multiple dosages (see page 18, lines1-4).
‘381 does not expressly teach the herein claimed weight percentage of the ingredients. ‘381 does not expressly teach the herein claimed Ra value.  ‘381 does not expressly teach the tapped density and bulk density of the lactose monohydrate. ‘381 does not expressly teach the herein claimed particle size.
Handbook of pharmaceutical Excipients teaches lactose monohydrate as useful as “filler and diluent in tablets and capsules… Various lactose grades are commercially available that have different physical properties such as particle size distribution and flow characteristics. This permits the selection of the most suitable material for a particular application; for example, the particle size range selected for capsules is often dependent on the type of encapsulating machine used. Usually, fine grades of lactose are used in the preparation of tablets by the wet-granulation method or when milling during processing is carried out, since the fine size allows better mixing with other formulation ingredients and utilizes the binder more efficiently” (see page 364, Section 7).  Handbook of pharmaceutical Excipients teaches almost all of the lactose monohydrate used in the pharmaceutical application has the bulk density and tapped density that is within the herein claimed range (see page 366, Table II).  Handbook of pharmaceutical Excipients teaches Magnesium stearate is primarily used as a lubricant in capsule and tablet manufacture at concentrations between 0.25% and 5.0% w/w (see page 404, col. 1, Section 7).
Shekunov et al. teaches the appropriate particle size for oral route of administration as (see [page 204, Fig. 1). Shekunov et al. teaches the particle size range for direct-compression tablets tends to be within the 100-200 mm range, mostly because of their required compaction behaviour and powder flow properties. (see page 205, col. 2, last paragraph).
It would have been obvious to one of ordinary skill in the art to adjust the amount of the ingredients in the herein claimed niraparib composition. It would have been obvious to one of ordinary skill in the art to adjust particle size of composition.  It would have been obvious to one of ordinary skill in the art to use the lactose monohydrate with the herein claimed tapped and bulk density.
One of ordinary skill in the art would have been motivated to adjust the amount of the ingredients in the herein claimed niraparib composition. The optimization of result effect parameters (e.g., weight ratio of excipients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The dosage taught in the cited prior art encompasses that recited in the claims, therefore, prima facie case of obviousness exists. 
One of ordinary skill in the art would have been motivated to incorporate the lactose monohydrate with the herein claimed tapped and bulk density into the herein claimed composition because most of the lactose monohydrate have such tapped and bulk density. In addition, one of ordinary skill in the art would have been motivated to produce the herein claimed particle size for the composition because the herein claimed particle size is suitable for oral route administration.
The herein claimed flow properties in terms of Ra and the pharmacokinetic properties are considered as results of combining the herein claimed ingredients, i.e., niraparib, lactose monohydrate, and magnesium stearate, together.
No claims are allowed.
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627